DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okita (US Publication No.: US 2021/0341779 A1).
Regarding Claim 1, Okita discloses an image capturing apparatus (Figure 2), comprising:
A light source module having a first surface and a second surface opposite to each other along a thickness direction (Figure 2B, light source module 112);
An LCD module having a first surface and a second surface opposite to each other along the thickness direction, wherein the second surface of the LCD module is attached to the first surface of the light source module (Figure 2B, LCD module 110);
A light-transmitting cover plate having a first surface and a second surface opposite to each other along the thickness direction, wherein the first surface of the light-transmitting cover plate is configured to contact with an object to be captured, and the second surface of the light-transmitting cover plate is configured to face the first surface of the LCD module (Figure 2B, cover plate 106 or Figure 11, cover plate 111); and
A sensor module configured to collect an incident light reflected by the light-transmitting cover plate (Paragraph 0026; Paragraph 0035).



Regarding Claim 4, Okita discloses the image capturing apparatus according to claim 1, wherein the LCD module comprises a liquid crystal layer, and a voltage is applied to the liquid crystal layer by the electrode to adjust a refractive index of the liquid crystal layer (Paragraph 033; Paragraph 0060; Figure 2B, liquid crystal layer 128).

Regarding Claim 5, Okita discloses the image capturing apparatus according to claim 4, wherein applying the voltage to the liquid crystal layer by the electrode to adjust the refractive index of the liquid crystal layer comprises applying different voltages to different regions of the liquid crystal layer by the electrode so that a great adjustment of the refractive index can be obtained for the regions with the incident light of great incident angles 

Claims 1-2, 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hao et al (EP 3809326, “Hao”).
Regarding Claim 1, Hao discloses an image capturing apparatus (Figure 17), comprising:
A light source module having a first surface and a second surface opposite to each other along a thickness direction (Figure 17, light source module backlight system);
An LCD module having a first surface and a second surface opposite to each other along the thickness direction, wherein the second surface of the LCD module is attached to the first surface of the light source module (Figure 17, LCD module 402-408);
A light-transmitting cover plate having a first surface and a second surface opposite to each other along the thickness direction, wherein the first surface of the light-transmitting cover plate is configured to contact with an object to be captured, and the second surface of the light-transmitting cover plate is configured to face the first surface of the LCD module (Figure 17, cover plate 401); and


Regarding Claim 2, Hao discloses the image capturing apparatus according to claim 1, wherein a bonding material is filled between the second surface of the LCD module and the first surface of the light source module (Figure 10 discloses a step of filling bonding material between the LCD module and the light source module). 

Regarding Claim 8, Hao discloses the image capturing apparatus according to claim 1, wherein the LCD module comprises an upper polarizer (Figure 17, upper polarizer 402), a color filter (Figure 17, color filter 404), an upper light-transmitting plate (Figure 17, upper light-transmitting plate 403), a liquid crystal layer (Figure 17, liquid crystal layer 405), a lower light-transmitting plate (Figure 17, lower light-transmitting plate 407) and a lower polarizer (Figure 17, lower polarizer 408) disposed sequentially along a first direction, where the first direction is from the first surface to the second surface of the LCD module (Figure 17).

Regarding Claim 9, Hao discloses the image capturing apparatus according to claim 8, wherein the sensor module is integrated onto the upper light-transmitting plate or the lower light-transmitting plate (Figure 17, sensor module PD is integrated onto the upper light-transmitting plate 403).

Regarding Claim 10, Hao discloses the image capturing apparatus according to claim 8, wherein the sensor module is disposed between the light-transmitting cover plate and the LCD module (Figure 17, sensor module PD is disposed between the light-transmitting cover plate 401 and the LCD module 402-408). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Okita in view of Qiu et al (US Publication No.: US 2019/0004388 A1, “Qiu”).
	Regarding Claim 5, Okita discloses the image capturing apparatus according to claim 4.
	Okita fails to disclose that applying the voltage to the liquid crystal layer by the electrode to adjust the refractive index of the liquid crystal layer comprises applying different voltages to different regions of the liquid crystal layer by the electrode so that a great adjustment of the refractive index can be obtained for the regions with the incident light of great incident angles.
	However, Qiu discloses a similar apparatus where applying the voltage to the liquid crystal layer by the electrode to adjust the refractive index of the liquid crystal layer comprises applying different voltages to different regions of the liquid crystal layer by the electrode so that a great adjustment of the refractive index can be obtained for the regions with the incident light of great incident angles (Qiu, Paragraphs 0062-0065).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus as disclosed by Okita to apply different voltages in different regions as disclosed by Qiu. One would have been motivated to do so for the purpose of improving display quality of an image apparatus (Qiu, Paragraph 0070). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okita in view of Yadin et al (US Publication No.: US 2020/0292848 A1, “Yadin”).
Regarding Claim 6, Okita discloses the image capturing apparatus according to claim 4.
Okita fails to disclose that for a same region of the liquid crystal layer, the voltage applied to the region by the electrode changes with the incident angle of the incident light incident on the region.
However, Yadin discloses a similar apparatus where for a same region of the liquid crystal layer, the voltage applied to the region by the electrode changes with the incident angle of the incident light incident on the region (Yadin, Paragraph 0053).
. 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 7, the prior art of record does not teach or suggest an image capturing apparatus, comprising: a light source module, an LCD module attached to a first surface of the light source module, a light-transmitting cover plate configured to contact with an object to be captured, and a second surface of the light-transmitting cover plate configured to face the first surface of the LCD module, and a sensor module configured to collect an incident light reflected by the light-transmitting cover plate, wherein the LCD module comprises a liquid crystal layer, and a voltage is applied to the liquid crystal layer by the electrode to adjust a refractive index of the liquid crystal layer, wherein for a same region of the liquid crystal layer, the voltage applied to the region changes with the incident angle of the incident light incident on the region, wherein when a dielectric anisotropy of a liquid crystal material is greater than zero, the voltage applied to the region increases as the incident angle increases, and when the dielectric anisotropy of the liquid crystal material is less than zero, the voltage decreases with the increase of the incident angle, in combination with the remaining features recited in the claim.
The prior art of Okita (US 2021/0341779 A1) discloses an image capturing apparatus, comprising: a light source module, an LCD module attached to a first surface of the light source module, a light-transmitting cover plate configured to contact with an object to be captured, and a second surface of the light-transmitting cover plate configured to face the first surface of the LCD module, and a sensor module configured to collect an incident light reflected by the light-transmitting cover plate, wherein the LCD module comprises a liquid crystal layer, and a voltage is applied to the liquid crystal layer by the electrode to adjust a refractive index of the liquid crystal layer (Okita, Figure 2). Okita fails to disclose a correlation between the incident angle of an incident light and the voltage applied to a particular liquid crystal region. However, the prior art of Yadin (US 2020/0292848 A1) discloses an image capturing apparatus which changes a voltage based off of incident angles (Yadin, Paragraph 0053). However, Yadin also fails to disclose a difference in voltage with the increase of an incident angle based on a positive or negative liquid crystal dielectric anisotropy.
Therefore, Claim 7 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871